order issued September      1   ,   2012




                                                 In The
                                 (!nurt uf i\ppitk
                         Fiftii Diitriri uf LrxLis It t1a11ai

                                           No. 05-12-00141-CV


                              AMBER ETTA BUMPUS, Appellant

                                                  V.

                           BRENT WADE FITZGERALD, Appellee


                                               ORDER

       The Court has before it appellee’s August 8. 2012 motion to dismiss and appellant’s August

15, 2012 response to that motion. Appellant has been provided multiple extensions of time to pay

for the clerk’s record, and her affidavit of indigency was denied by the trial court. The motion to

dismiss is DENIED at this time. However, if appellant does not provide documentation showing

that she has paid for the clerk’s record within ten days, this case will be dismissed.